Sweeney, J.,
dissenting. In my view, the majority opinion has the unfortunate effect of depriving countless numbers of aggrieved persons of the full measure of redress that was intended to be available to them under Ohio law. Therefore, I must vigorously dissent from the majority’s refusal to apply the discovery rule to wrongful death actions, especially under circumstances where it is clear that a fraudulent concealment has taken place.
The fundamental flaw in the majority’s analysis is that it fails to comprehend the essence of a wrongful death action. Contrary to the majority’s analysis, it is not merely a death which triggers the cause of action provided for under R.C. 2125.01, but rather “ * * * the death of a person * * * caused by wrongful act, neglect, or default * * By focusing solely on the fact *221that a death occurred, the majority’s refusal to apply the discovery rule in these situations ignores the fact that such an action is brought not merely because a death took place, but because such death was also wrongful. It is abundantly clear under the plain language of the statute that not all deaths that take place are permitted a cause of action under R.C. 2125.01 et seq.; only those that are wrongful are permitted a form of redress. It is incredible that the majority does not even acknowledge such a fundamental distinction.
Under the facts sub judice, the plaintiff had absolutely no reason to believe that his mother’s death was wrongful until he became aware of the fraudulent concealment by appellee with respect to the defects in the pacemaker implanted in the decedent’s body. By refusing to permit a discovery rule in this context, the majority not only prevents a legitimately aggrieved plaintiff from receiving the full measure of redress allowed under law, but it essentially excuses (and rewards) unscrupulous parties from having to answer fully for their fraudulent misdeeds. Herein, the majority decision has cut off plaintiff’s right-to-a-remedy before he even was aware that it existed. Thus, I believe that the majority’s application of R.C. 2125.02(D) to the facts herein violates Section 16, Article I, Ohio Constitution. Cf. Hardy v. VerMeulen (1987), 32 Ohio St.3d 45, 512 N.E.2d 626.
Therefore, I would adopt a discovery rule to wrongful death actions where fraud has prevented the discovery of the fact that the death which occurred was indeed wrongful. In so doing, I would overrule the law enunciated in Sabol v. Pekoc (1947), 148 Ohio St. 545, 36 O.O. 182, 76 N.E.2d 84, and other like precedents since they clearly undermine the right-to-a-remedy provision of the Ohio Constitution.
Accordingly, I would reverse the decision of the court of appeals below, and remand the cause for further proceedings to determine the justiciability of plaintiff’s action in light of the discovery rule applicable to a wrongful death action brought pursuant to R.C. 2125.01 et seq.
Douglas and Resnick, JJ., concur in the foregoing dissenting opinion.